Citation Nr: 9920914	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  98-08 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable evaluation for tinea pedis.  

2.  Whether new and material evidence has been submitted to 
reopen claims for service connection for photosensitivity, 
residuals of sun poisoning, peptic ulcer, and adjustment 
disorder with anxious mood (psychiatric disorder).  

3.  Entitlement to a 10 percent evaluation based upon 
multiple noncompensable service-connected disabilities.


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.  

This matter arises from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The veteran filed a timely appeal, and the case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained by the 
RO.  

2.  The veteran is currently service connected, and assigned 
noncompensable evaluations for residuals of an appendectomy 
scar, tinea pedis, and for a laceration wound of the left 
leg.  

3.  The veteran is not currently shown to manifest symptoms 
of tinea pedis, and this disorder is not shown to be 
manifested by more than slight, if any, exfoliation, 
exudation or itching on any areas of the skin.  

4.  An unappealed May 1991 rating decision by the RO denied 
the veteran's claims for service connection for 
photosensitivity, residuals of sun poisoning, peptic ulcer, 
and a psychiatric disorder.  

5.  Additional evidence submitted since the RO's May 1991 
decision does not bear directly and substantially upon the 
issue under consideration, nor is it, by itself or in 
conjunction with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

6.  There is no evidence to show that the veteran's service-
connected residuals of an appendectomy scar, laceration wound 
of the left leg, and tinea pedis interfere in any way with 
normal employment, or are currently manifested by any adverse 
symptomatology.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of a compensable evaluation 
for the veteran's service-connected tinea pedis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.118, Diagnostic Code 7806 (1998).  

2.  The May 1991 rating decision by the RO, which denied the 
veteran's claims for service connection for photosensitivity, 
residuals of sun poisoning, peptic ulcer, and a psychiatric 
disorder, is final.  38 U.S.C.A. § 7105 (West 1991).  

3.  The evidence received since the May 1991 RO decision is 
not new and material, and the veteran's claims for those 
benefits have not been reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.102, 3.156(a) (1998).  

4.  The criteria for assignment of a 10 percent evaluation 
for multiple noncompensable service-connected disabilities 
have not been met.  38 C.F.R. § 3.324 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and the VA has 
properly assisted him in the development of his claim.  A 
mere allegation that a service-connected disability has 
become more severe is sufficient to establish a well-grounded 
claim for an increased rating.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
628, 632 (1992).  

All relevant facts have been properly developed, and all 
evidence necessary for an equitable resolution of this issue 
has been obtained by the RO.  The evidence includes the 
veteran's service medical records, records of post-service 
medical treatment, reports of VA rating examinations, and 
personal statements made by the veteran.  The Board is not 
aware of any additional relevant evidence which is available 
in connection with this appeal.  Therefore, no further 
assistance to the veteran regarding the development of 
evidence is required.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  In 
addition, where entitlement to service connection has already 
been established, and an increase of a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

A review of the record shows that the veteran was granted 
service connection for tinea pedis, and was assigned a 
noncompensable evaluation for this disorder, effective from 
August 7, 1989.  He currently maintains that his tinea pedis 
has increased in severity, and that the currently assigned 
noncompensable evaluation does not adequately reflect the 
severity of this disorder.  In support of his claim, the 
veteran submitted statements that his tinea pedis was 
affecting his ears, and underwent a VA rating examination in 
June 1998 to assess the severity of his service-connected 
tinea pedis.  In addition, the RO contacted the veteran by 
letter of November 1997, and informed him of the necessity to 
provide medical evidence or indicate any medical evidence 
which may be available to support his contention that his 
tinea pedis had increased in severity.  The veteran failed to 
respond to this letter.  

The report of the June 1998 rating examination notes that the 
veteran claimed to have incurred a fungal infection of both 
feet while in service.  He reported that the fungal infection 
had spread to his ear canals, and that he had been unable to 
hear since the infection.  On examination, no fungal 
infection was found anywhere on the veteran's body, and no 
fungal infection, skin rash, discharge or abnormalities other 
than residual scarring from tympanic membrane punctures were 
noted.  The examiner concluded with a diagnosis of no 
dermatosis, no fungal infection found on either foot, body, 
or either ear.  

The rating schedule does not contain a diagnostic code that 
specifically evaluates tinea pedis, and the disability in 
this case has been rated as being analogous to "eczema" 
under 38 C.F.R. § 4.118, Diagnostic Code 7806 (1998).  See 
38 C.F.R. § 4.20 (1998).  Applying the criteria for eczema 
under Diagnostic Code 7806 to the evidence of record, the 
Board concludes that the currently assigned noncompensable 
evaluation is appropriate, and that the preponderance of the 
evidence is against assignment of a compensable evaluation 
under Diagnostic Code 7806 or any other diagnostic code.  

Under Diagnostic Code 7806, a noncompensable evaluation is 
assigned for slight, if any, exfoliation or exudation or 
itching if on a nonexposed surface or small area.  A 10 
percent evaluation is assigned upon a showing of exfoliation, 
exudation, or itching, if involving an exposed or extensive 
area of the skin.  Id.  In the present case, the report of 
the most recent VA rating examination fails to show that the 
veteran has any symptoms of dermatosis, or fungal infections 
of either foot, or either ear.  Other than small amounts of 
cerumen in each ear, no abnormalities were found.  

In view of the fact that the veteran has failed to submit any 
additional evidence showing that he currently suffers from 
tinea pedis which is manifested by any sort of exfoliation, 
exudation, itching, or other skin abnormality, and in view of 
the most recent available treatment record of June 1998 which 
fails to show that the veteran suffers from tinea pedis in 
the claimed areas, the Board finds that it must deny the 
veteran's claim for assignment of a compensable evaluation.  
See Francisco, supra.  

The Board has also considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations (1998).  See Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  Here, there has been no assertion or 
showing that the disability under consideration, tinea pedis, 
has necessitated frequent periods of hospitalization, or 
otherwise renders impracticable the application of the 
regular schedular standards.  The Board recognizes that the 
veteran has asserted that his service-connected tinea pedis 
has affected his hearing, and that he currently must wear 
hearing aids, but as the medical evidence fails to 
objectively show any current symptomatology, the Board finds 
that the evidence does not support the veteran's contention.  
In the absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (1998) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Because there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to reasonable doubt in his favor, the 
provisions of 38 U.S.C.A. § 5107 are not applicable.  Should 
the veteran's tinea pedis become symptomatic, of course, he 
may apply at any time for an increase in his assigned 
disability rating.  See 38 C.F.R. § 4.1.  At present however, 
the Board finds no basis upon which to grant an increased 
rating for the veteran's tinea pedis.  

II.  New and Material Evidence to Reopen Claims for Service 
Connection

As a preliminary matter, the Board notes that the RO decided 
the veteran's new and material claim under a standard which 
has since been overruled by the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court) in Elkins v. West, __Vet. App. 
__, No 97-1534, slip op. At 14-15 (Feb. 17, 1999) (en banc); 
and Winters v. West, __Vet. App. __, No. 97-2180 (Feb. 17, 
1999) (en banc).  The Board finds that the veteran is not 
prejudiced by the consideration of the Board by its initial 
analysis of his new and material claim under the new case 
law.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In May 1991, the RO adjudicated the veteran's claims for 
service connection for photosensitivity, residuals of sun 
poisoning, peptic ulcer, and a psychiatric disorder.  The May 
1991 denial of the veteran's claims for service connection 
became final as outlined in 38 U.S.C.A. § 7105 (West 1991), 
when the veteran did not appeal that decision within one year 
of being notified of that decision.  As such, the claim may 
only be reopened if new and material evidence is submitted.  
See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1998).  

The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  See Elkins, supra.  The 
first step is to determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) to 
reopen the prior claim.  If so, the second step requires a 
determination of whether the claim is well grounded pursuant 
to 38 U.S.C.A. § 5107(a).  If the claim is not well grounded, 
the adjudication process must halt, despite reopening, 
because a claim that is not well grounded cannot be allowed.  
See Winters, supra.  If the claim is well grounded, then the 
VA must ensure that the only duty to assist has been 
fulfilled before proceeding to the third step, an 
adjudication on the merits of the claim.  Id.  

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decision makers and is neither 
cumulative nor redundant.  See 38 C.F.R. § 3.156(a); see 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material" evidence is that which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
submitted is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.  

The evidence submitted at the time of the May 1991 rating 
decision consisted of the veteran's service medical records, 
reports of VA rating examinations, and records of post-
service medical treatment dating from approximately February 
1973 to August 1990.  The RO denied the veteran's claims on 
the basis that the evidence submitted did not show any 
present disabilities with respect to photosensitivity, 
residuals of sun poisoning, and a peptic ulcer.  A 
psychiatric examination found that the veteran did experience 
some anxiety, but failed to establish a nexus between that 
disorder and his active service.  

The newly submitted evidence consists of statements by the 
veteran indicating that he incurred photosensitivity, 
residuals of sun poisoning, peptic ulcer, and a psychiatric 
disorder in service.  He also underwent a VA rating 
examination in June 1998, which, as noted above, failed to 
show any symptomatology with respect to his service-connected 
tinea pedis.  No other disorders or symptomatology were 
noted.  

In this case, the evidence submitted since the May 1991 RO 
decision is not material, in that it does not bear directly 
and substantially on the specific matter under consideration, 
i.e., it does not show that the veteran suffered from 
photosensitivity, residuals of sun poisoning, peptic ulcer, 
or a psychiatric disorder, either during active duty or 
within one year after his separation from active service.  
While the veteran's statements considering the aforementioned 
disorders is new evidence of service incurrence, or 
continuity of symptomatology, it is not material, because 
there is no competent medical opinion showing that the 
veteran currently suffers from such disorders, or that his 
anxiety was incurred in service.  In this regard, although 
the veteran has contended that he currently suffers from 
these disorders and that they were incurred during or within 
one year after his discharge, the Board finds that, as a 
layperson, the veteran is not competent to address issues 
requiring an expert medical opinion, to include opinions 
involving medical diagnoses or opinions as to medical 
etiology.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Accordingly, the Board concludes that the evidence submitted 
subsequent to the May 1991 rating decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), in that 
the newly submitted evidence, either by itself, or in 
conjunction with evidence previously submitted, is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claims.  See 38 U.S.C.A. 
§ 5108.  Thus, the veteran's claims to reopen must be denied.  

The Board notes that it is not aware of any additional 
relevant evidence which may prove to be new and material, but 
has not been submitted with the veteran's application for VA 
benefits.  See 38 U.S.C.A. § 5103(a) (West 1991); Graves v. 
Brown, 8 Vet. App. 522, 525 (1996).  In this regard, the 
Board notes that as the veteran has failed to submit any new 
and material evidence to reopen his claims, it follows that 
he has not submitted evidence of well-grounded claims.  Where 
the veteran has not met the burden of submitting evidence of 
well-grounded claims, the VA has no further duty to assist 
him in developing facts pertinent to his claims, including no 
duty to provide him with additional examinations.  

III.  Entitlement to a 10 Percent Evaluation for Multiple 
     Noncompensable Service-Connected Disabilities

As noted, the veteran was granted service connection for 
tinea pedis, and has been assigned a noncompensable 
evaluation for this disorder, effective from August 7, 1989.  
In addition, he was granted service connection for residuals 
of an appendectomy, consisting of a residual scar, and was 
also assigned a noncompensable evaluation, effective from 
August 7, 1989.  This scar was not shown to be painful or 
tender, and was not shown to be disfiguring.  The rating 
decision of April 1998, the subject of this appeal, 
determined that this scar did not warrant assignment of a 
compensable rating, and denied the veteran's claim.  In his 
Notice of Disagreement, the veteran indicated that he agreed 
with this portion of the rating decision.  

38 C.F.R. § 3.324 (1998) provides, in pertinent part, that 
whenever a veteran suffers from two or more separate 
permanent service-connected disabilities of such character as 
to clearly interfere with normal employability, a 10 percent 
rating may be assigned.  In the present case, however, the 
evidence, discussed more fully above in connection with the 
issue of entitlement to an increased rating for tinea pedis, 
does not show that the veteran suffers from any 
symptomatology with respect to that disorder.  In addition, 
he has conceded that his service connected residuals of an 
appendectomy, consisting of a scar on the abdomen, have not 
caused any problems nor would they warrant assignment of a 
compensable evaluation.  In addition, the veteran's residuals 
of a laceration wound of the left leg have not been shown to 
be symptomatic or to otherwise cause any functional 
impairment sufficient to justify assignment of a compensable 
evaluation.  As none of these disorders, either separately or 
in conjunction with one another are shown to involve what 
§ 3.324 characterizes as interference with normal 
employability, the veteran's claim for assignment of a 10 
percent evaluation based on multiple noncompensably rated 
service-connected disabilities is denied.  


ORDER

Entitlement to assignment of a compensable evaluation for 
tinea pedis is denied.  

New and material evidence not having been submitted, the 
veteran's claims for service connection for photosensitivity, 
residuals of sun poisoning, peptic ulcer, and a psychiatric 
disorder are denied.  

Entitlement to assignment of a 10 percent rating based upon 
multiple noncompensable service-connected disabilities is 
denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

